Case: 17-40493      Document: 00514292669         Page: 1    Date Filed: 01/03/2018




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT

                                                                           United States Court of Appeals

                                    No. 17-40493
                                                                                    Fifth Circuit

                                                                                  FILED
                                  Summary Calendar                          January 3, 2018
                                                                             Lyle W. Cayce
                                                                                  Clerk


UNITED STATES OF AMERICA,

                                                 Plaintiff−Appellee,

versus

DAVID MARTINEZ-VEGA,

                                                 Defendant−Appellant.




                   Appeal from the United States District Court
                        for the Southern District of Texas
                                No. 5:16-CR-905-1




Before HIGGINBOTHAM, JONES, and SMITH, Circuit Judges.
PER CURIAM: *

       The Federal Public Defender appointed to represent David Martinez-
Vega has moved for leave to withdraw and has filed a brief in accordance with

       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 17-40493      Document: 00514292669   Page: 2   Date Filed: 01/03/2018


                                 No. 17-40493

Anders v. California, 386 U.S. 738 (1967), and United States v. Flores, 632 F.3d
229 (5th Cir. 2011). Martinez-Vega has not filed a response. We have reviewed
counsel’s brief and the relevant portions of the record. We concur with coun-
sel’s assessment that the appeal presents no nonfrivolous issue for appellate
review. Accordingly, the motion for leave to withdraw is GRANTED, counsel
is excused from further responsibilities herein, and the appeal is DISMISSED.
See 5TH CIR. R. 42.2.




                                       2